IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-14-00265-CV

IN RE DEMILEC (USA) INC. AND POLYURETHANE SYSTEMS (USA),
                LLC F/K/A DEMILEC (USA), LLC


                                 Original Proceeding


                                        ORDER


       Relator’s Motion to Abate and/or Stay This Original Proceeding has been

considered by the Court.       The motion to abate is denied; the trial court retains

jurisdiction while this Court determines the issues in an original proceeding.         See

generally, TEX. R. APP. P. 52.10. The motion to stay, however, is granted. The relator is

ordered to file a status report within the earlier of 7 days of the respondent’s subsequent

ruling or within 42 days of the date of this order.




                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied in part and granted in part
Order issued and filed October 30, 2014




In re Demilec (USA) Inc.                    Page 2